                                                                                   E-FILED
                                                          Friday, 03 May, 2019 10:02:26 AM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

ANDREA D. GIVENS,                  )
                                   )
           Plaintiff,              )
                                   )
     v.                            )     No. 18-cv-3068
                                   )
NANCY A. BERRYHILL,                )
Acting Commissioner                )
Of Social Security,                )
                                   )
           Defendant.              )

                                 OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     Plaintiff Andrea D. Givens’ Motion for Attorney Fees Pursuant to the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412 (d/e 25) (Motion) is

ALLOWED. The Defendant Commissioner has no objection to the Motion.

This Court awards Plaintiff $5,811.80 for attorney fees and expenses (the

“Award”). The Award fully and completely satisfies any and all claims for

fees, costs, and expenses that may have been payable to Plaintiff in this

case under the EAJA.

     The Award belongs to Plaintiff, but Plaintiff may assign, and has

assigned, her right to the Award to her attorney Howard D. Olinsky.

Attorney’s Affirmation in Support of Motion for EAJA Fees (d/e 26), Exhibit

E, Affirmation and Waiver of Direct Payment of EAJA Fees. The United
                                Page 1 of 2
States may also take an offset against the Award to satisfy any pre-existing

debts that Plaintiff owes the United States. See Astrue v. Ratliff, 560 U.S.

586, 130 S.Ct. 2521 (2010). If the United States determines that all or any

portion of the Award is not subject to offset for such debts, Defendant shall

pay the portion of the Award not subject to offset to Plaintiff’s attorney

Howard D. Olinsky.

ENTER: May 2, 2019




                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                                  Page 2 of 2
